

116 S1722 IS: FHA Appraiser Eligibility Expansion Act
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1722IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Thune (for himself, Mr. Tester, Mr. Hoeven, Mr. King, Mr. Rounds, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the National Housing Act to authorize State-licensed appraisers to conduct appraisals in
			 connection with mortgages insured by the FHA and to ensure
			 compliance
			 with the existing appraiser education and competency requirements, and for
 other purposes.1.Short titleThis Act may be cited as the FHA Appraiser Eligibility Expansion Act.2.Appraiser standards(a)Certification or licensing(1)In generalSection 202(g)(5) of the National Housing Act (12 U.S.C. 1708(g)(5)) is amended by striking subparagraphs (A) and (B) and inserting the following:(A)be certified or licensed by the State in which the property to be appraised is located;(B)be knowledgeable of the Uniform Standards of Professional Appraisal Practice and the appraisal requirements established by the Federal Housing Administration;(C)meet the competency requirements described in the Uniform Standards of Professional Appraisal Practice before accepting an assignment; and(D)have demonstrated verifiable education in the appraisal requirements established by the Federal Housing Administration under this subsection, which shall include the completion of a course or seminar that educates appraisers on those appraisal requirements and is provided by the Federal Housing Administration or is approved by the Course Approval Program of the Appraiser Qualification Board of the Appraisal Foundation or a State appraiser certifying and licensing agency..(2)ApplicationSubparagraph (D) of section 202(g)(5) of the National Housing Act (12 U.S.C. 1708(g)(5)), as added by paragraph (1), shall not apply with respect to any appraiser approved by the Federal Housing Administration to conduct appraisals on mortgages insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.) on or before the date on which the mortgagee letter or other guidance or regulations take effect under subsection (c)(3).(b)Compliance with verifiable education and competency requirementsEffective beginning on the date on which the mortgagee letter or other guidance or regulations take effect under subsection (c)(3), no appraiser may conduct an appraisal for any mortgage insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.) unless—(1)the appraiser is in compliance with the requirements under subparagraphs (A), (B), and (C) section 202(g)(5) of such Act (12 U.S.C. 1708(g)(5)), as amended by subsection (a); and(2)if the appraiser was not approved to conduct such appraisals before the date on which the mortgagee letter or other guidance or regulations take effect under subsection (c)(3), the appraiser is in compliance with subparagraph (D) of such section 202(g)(5).(c)ImplementationNot later than the 240 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall issue a mortgagee letter or other guidance or regulations that shall—(1)implement the amendments made by subsection (a);(2)clearly set forth all of the specific requirements under section 202(g)(5) of the National Housing Act (12 U.S.C. 1708(g)(5)), as amended by this Act, for approval to conduct appraisals under title II of such Act (12 U.S.C. 1707 et seq.), which shall include—(A)providing that, before the effective date of the mortgagee letter or other guidance or regulations, a demonstration of competency and completion of training that meet the requirements under subparagraphs (B), (C), and (D) of such section 202(g)(5), as amended by subsection (a), shall be considered to fulfill the requirements under such subparagraphs; and(B)providing a method for appraisers to demonstrate such prior competency and completion; and(3)take effect not later than the date that is 180 days after the date on which the Secretary issues the mortgagee letter or other guidance or regulations.